Case 4:21-cv-00068-TWP-DML Document 8-2 Filed 05/12/21 Page 1 of 2 PageID #: 32




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF INDIANA
                            NEW ALBANY DIVISION

  ASHTYN WILLIAMS, as the Personal              )
  Administrator of the ESTATE OF                )
  MALCOLM WILLIAMS,                             )
                                                )   4:21-cv-00068-TWP-DML
              Plaintiff,                        )
                                                )
              v.                                )
                                                )
  CLAY BOLEY, and AS-YET                        )
  UNIDENTIFIED OFFICERS from the                )   JURY TRIAL DEMANDED
  INDIANA STATE POLICE,                         )
                                                )
              Defendants.                       )

          ORDER GRANTING MOTION TO APPEAR PRO HAC VICE

       This cause has come before the Court upon the motion of Steve Art of the law

 firm Loevy & Loevv, seeking an Order granting David B. Owens of the law firm

 Loevy & Loevv, leave to appear pro hac vice for the purpose of appearing as counsel

 on behalf of, as the Ashtyn Williams, Personal Administrator of the Estate of

 Malcolm Williams in the above-styled cause only. Being fully advised, it is now

 ORDERED that the motion be, and hereby is, GRANTED.

 Applicant’s contact information should be entered as follows:

 David B. Owens
 Loevy & Loevy
 311 N. Aberdeen St., 3rd floor
 Chicago, IL 60607
 T: (312) 243-5900
 F: (312) 243-5902
 david@loevy.com

       Dated: ____________                           ________________________
                                                     Hon. Tanya Walton Pratt
                                                     United States District Court
                                                     Southern District of Indiana
Case 4:21-cv-00068-TWP-DML Document 8-2 Filed 05/12/21 Page 2 of 2 PageID #: 33




 Distribution list:

 To all registered counsel by CM/ECF

 To PHV applicant via U.S. Mail
 David B. Owens
 Loevy & Loevy
 311 N. Aberdeen St., 3rd floor
 Chicago, IL 60607
 T: (312) 243-5900
 F: (312) 243-5902
 david@loevy.com
